J-S12009-15



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                           Appellee

                     v.

BRIAN HUGHES,

                           Appellant                  No. 2478 EDA 2013


             Appeal from the Judgment of Sentence June 5, 2013
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0006179-2012


BEFORE: BOWES, SHOGAN and FITZGERALD,* JJ.

MEMORANDUM BY BOWES, J.:                             FILED MARCH 18, 2015

       Brian Hughes appeals from the aggregate judgment of sentence of five

to ten years incarceration imposed by the trial court after it found him guilty

of three counts of aggravated assault, discharging a firearm into an occupied

structure, carrying a firearm on public street in Philadelphia, and possession

of an instrument of crime (“PIC”).        Since Appellant was sentenced to a

mandatory minimum sentence of five to ten years pursuant to 42 Pa.C.S. §

9712, we are constrained to vacate his judgment of sentence.

       On May 3, 2012, Appellant fired numerous shots with a nine millimeter

handgun into the home of Carl Geter, who resided with his wife, children,

and grandchildren.        Earlier in the evening, Appellant had confronted Mr.

Geter over a purported $80 debt owed to him.           Appellant threatened to


*
    Former Justice specially assigned to the Superior Court.
J-S12009-15



“knock [Mr. Geter] the fuck out.”       N.T., 6/5/13, at 14; Id. at 18.     In

addition, Appellant threatened to shoot Mr. Geter. Mr. Geter’s stepdaughter

and several other girls then began to get into an argument.        After police

walked into the area, the verbal dispute temporarily dissipated.

        However, several hours later, while Mr. Geter, his wife, and son and

two grandchildren were inside, Appellant opened fire at the home on two

occasions within twenty minutes to a half an hour of each other. Mr. Geter’s

wife witnessed Appellant shooting at her home from across the street on the

second occasion.     A television, windows, and a decorative figure were all

shot.     In addition, furniture and curtains were riddled with bullet holes.

Police recovered thirteen shell casings from the scene outside. Those shell

casings matched bullet fragments located in Mr. Geter’s home.        Both the

casings and bullets were fired from a nine millimeter Luger semi-automatic

pistol.

        Appellant proceeded to a non-jury trial. The court found him guilty of

the aforementioned charges on June 5, 2013. On that same date, the court

imposed concurrent five to ten year sentences on each aggravated assault

count.1 The court also sentenced Appellant to concurrent sentences of two

to four years imprisonment for discharging a firearm, and one to two years

for carrying a firearm on the public streets of Philadelphia. It did not impose

a sentence on the PIC charge.

1
    Appellant waived his right to a presentence investigation.

                                      -2-
J-S12009-15



      Appellant failed to timely appeal.     However, on August 1, 2013,

Appellant filed a PCRA petition seeking the reinstatement of his appellate

rights.   The court granted that petition on August 16, 2013.      This timely

nunc pro tunc direct appeal ensued. The court directed Appellant to file and

serve a Pa.R.A.P. 1925(b) concise statement of errors complained of on

appeal. Appellant complied, but did not raise the instant issue.

      Appellant now raises one contention on appeal, “Should this matter

should [sic] be remanded for resentencing because under the recently

decided case of Commonwealth v. Newman, 2014 Pa. Super. 178 (Aug.

20, 2014), the sentencing scheme employed by the lower court was

unconstitutional?” Appellant’s brief at 4.

      Appellant correctly asserts that this Court has held that mandatory

minimum sentencing statutes have been declared unconstitutional and

sentences based on those statutes are illegal. He also maintains that, since

his claim relates to the legality of his sentence, the issue is not waived. The

Commonwealth, in misleading fashion, argues that based on this Court’s

decision in Commonwealth v. Watley, 81 A.3d 108 (Pa.Super. 2013) (en

banc), his claim is waived.   Specifically, the Commonwealth takes entirely

out of context separate quotes from that decision and meshes them

together.   The Commonwealth’s brief states, “an Alleyne claim regarding

‘the constitutionality of a statute can be waived’ where ‘appellant did not

preserve any challenge to his mandatory minimum sentence . . . or the

                                     -3-
J-S12009-15



constitutionality of § 9712.1[.]” Commonwealth’s brief at 6. However, what

this author actually wrote in Watley was,

           [Watley] did not preserve any challenge to his mandatory
     minimum sentence, his jury trial rights, or the constitutionality
     of § 9712.1, likely because similar challenges had been rejected
     based on prior United States Supreme Court decisions. The
     constitutionality   of  a   statute   can    be   waived.    See
     Commonwealth v. Hartz, 367 Pa.Super. 267, 532 A.2d 1139,
     1142–1143 (1987) (en banc) (Cirillo, P.J. concurring) (collecting
     cases); see also Commonwealth v. Bavusa, 574 Pa. 620, 832
A.2d 1042 (2003); Commonwealth v. Wallace, 368 Pa.Super.
     255, 533 A.2d 1051 (1987).

            Nonetheless, while we are cognizant that Alleyne was a
     Sixth Amendment jury trial rights case, it necessarily implicated
     Pennsylvania's legality of sentencing construct since it held that
     it is improper to sentence a person to a mandatory minimum
     sentence absent a jury's finding of facts that support the
     mandatory sentence. Application of a mandatory minimum
     sentence gives rise to illegal sentence concerns, even where the
     sentence is within the statutory limits. See Commonwealth v.
     Foster, 960 A.2d 160 (Pa.Super. 2008), affirmed, 609 Pa. 502,
     17 A.3d 332 (2011) (OAJC); Hopkins, supra at 821. Legality of
     sentence questions are not waivable and may be raised sua
     sponte by this Court.

Watley, supra 117-118 (footnote omitted).2

2
   Writing solely for myself, my own position is that there is a critical
distinction between pre-Alleyne mandatory cases, where judges were
sentencing based on essential facts connected to the crime that were not
determined by a jury or agreed to by the defendant via stipulation or a plea,
and post-Alleyne sentencing cases. In the latter situation, I believe any
Alleyne issue should be preserved because the courts and Commonwealth
were attempting to comply with that decision, thereby eliminating the
constitutional jury trial problem. Hence, the grounds as to why a sentence
would be constitutionally infirm are simply not the same in the pre-Alleyne
cases. Phrased differently, in the pre-Alleyne cases, as here, there is an
alleged and, in some cases, actual constitutional violation, based on an
intervening change in the law, in combination with a lack of discretionary
authority on the part of the sentencing judge. In post-Alleyne cases, the

                                    -4-
J-S12009-15




      Indeed, this Court has since opined that various Alleyne-type

challenges to mandatory minimum sentences present non-waivable legality

of sentence questions.     See Commonwealth v. Vargas, 2014 Pa. Super.
289 (en banc); Commonwealth v. Newman, 99 A.3d 86 (Pa.Super. 2014)

(en   banc);   Commonwealth           v.    Ferguson,     2015    PA   Super   1;

Commonwealth         v.   Fennell,     105 A.3d 13    (Pa.Super.   2014);

Commonwealth        v.    Valentine,       101 A.3d 801   (Pa.Super.   2014);

Commonwealth        v.    Cardwell,        105 A.3d 748   (Pa.Super.   2014);

Commonwealth v. Bizzel, 2014 Pa. Super. 267; Commonwealth v.

Wolfe, 106 A.3d 800 (Pa.Super. 2014); Commonwealth v. Lawrence, 99
A.3d 116 (Pa.Super. 2014); Commonwealth v. Matteson, 96 A.3d 1064


constitutional jury trial violation is generally no longer a concern. The
absence of discretion in sentencing does not automatically equate to an
illegal sentencing issue. See Commonwealth v. Schutzues, 54 A.3d 86
(Pa.Super. 2012); Commonwealth v. Sarapa, 13 A.3d 961 (Pa.Super.
2011); Commonwealth v. Robinson, 931 A.2d 15 (Pa.Super. 2007) (en
banc) (Bender, J., dissenting). For example, in Commonwealth v. Foster,
960 A.2d 160 (Pa.Super. 2008), affirmed, 17 A.3d 332 (Pa. 2011) (OAJC), in
addition to the lack of judicial discretion, there was a violation of the
statutory language interpreted by intervening Pennsylvania Supreme Court
case law.

       I add that in recent cases I have criticized this Court’s severability and
separation of powers analysis relative to mandatory minimums,
Commonwealth v. Bizzel, 2014 Pa. Super. 267 (Bowes, J., concurring);
Commonwealth v. Wolfe, 106 A.3d 800 (Pa.Super. 2014) (Bowes, J.,
concurring) (joined by Jenkins, J.), and suggested that we re-visit our
legality of sentence paradigm as it relates to Alleyne mandatory minimum
questions. See Wolfe, supra. I continue to adhere to those views, but I
am currently bound by precedent to the contrary.


                                       -5-
J-S12009-15



(Pa.Super. 2014); Commonwealth v. Thompson, 93 A.3d 478 (Pa.Super.

2014); Watley, supra; Commonwealth v. Munday, 78 A.3d 661

(Pa.Super. 2013).3


3
   In addition to Alleyne-related issues, in a host of other cases, we have
construed various mandatory minimum sentencing claims as legality of
sentence questions.      See Commonwealth v. Akbar, 91 A.3d 227
(Pa.Super. 2014); Commonwealth v. Armstrong, 74 A.3d 228 (Pa.Super.
2013); Commonwealth v. Baker, 72 A.3d 652 (Pa.Super. 2013);
Commonwealth v. Hopkins, 67 A.3d 817 (Pa.Super. 2013);
Commonwealth v. Hawkins, 45 A.3d 1123 (Pa.Super. 2012);
Commonwealth v. Stein, 39 A.3d 365 (Pa.Super. 2012), disapproved on
other grounds by, Commonwealth v. Hanson, 82 A.3d 1023 (Pa. 2013);
Commonwealth         v.   Stokes,    38 A.3d 846    (Pa.Super.  2012);
Commonwealth         v.   Poland,    26 A.3d 518    (Pa.Super.  2011);
Commonwealth         v.   Kittrell,  19 A.3d 532    (Pa.Super.  2011);
Commonwealth v. Carpio-Santiago, 14 A.3d 903 (Pa.Super. 2011);
Commonwealth v. Madeira, 982 A.2d 81 (Pa.Super. 2009);
Commonwealth v. McKibben, 977 A.2d 1188 (Pa.Super. 2009);
Commonwealth v. Foster, 960 A.2d 160 (Pa.Super. 2008), affirmed, 17
A.3d 332 (Pa. 2011) (OAJC); Commonwealth v. Rush, 959 A.2d 945
(Pa.Super. 2008); Commonwealth v. Love, 957 A.2d 765 (Pa.Super.
2008); Commonwealth v. Diamond, 945 A.2d 252 (Pa.Super. 2008);
Commonwealth v. Stafford, 932 A.2d 214 (Pa.Super. 2007);
Commonwealth v. Harley, 924 A.2d 1273 (Pa.Super. 2007);
Commonwealth v. Johnson, 920 A.2d 873 (Pa.Super. 2007);
Commonwealth v. Littlehales, 915 A.2d 662 (Pa.Super. 2007);
Commonwealth v. Bongiorno, 905 A.2d 998 (Pa.Super. 2006);
Commonwealth         v.   Bell,    901 A.2d 1033     (Pa.Super.  2006);
Commonwealth v. Edrington, 780 A.2d 721 (Pa.Super. 2001);
Commonwealth v. Wynn, 760 A.2d 40 (Pa.Super. 2000), reversed on
other ground, 786 A.2d 202 (Pa. 2001); see also Commonwealth v.
Vasquez, 744 A.2d 1280 (Pa. 2000) (Commonwealth’s issue on appeal,
regarding failure to impose a mandatory fine under 18 Pa.C.S. § 7508, was
non-waivable illegal sentencing claim); Commonwealth v. Eisenberg, 98
A.3d 1268 (Pa. 2014) (constitutional challenge to mandatory minimum fine
was illegal sentencing question); Commonwealth v. Jacobs, 900 A.2d 368
(Pa.Super. 2006) (en banc) (noting in dicta that certain mandatory minimum
sentencing claims present legality of sentence issues); cf. Commonwealth
v. Taylor, __ A.3d __ (Pa. 2014) (filed November 20, 2014) (failure to order

                                   -6-
J-S12009-15



      In Watley, we sua sponte raised and rejected an Alleyne issue. We

held that non-compliance with Alleyne, which had not yet been decided at

the time of Watley’s trial or sentencing, was harmless and that the

defendant’s sentence was not illegal. There, the defendant was convicted by

the jury of both possessing a firearm illegally and possession with intent to

deliver drugs.    A firearm and drugs were found together in the front

passenger area of the car.       The applicable mandatory sentencing statute

related to firearms being located in close proximity to drugs.

      Relying    on   United   States   Supreme   Court   precedent   discussing

harmless error for Apprendi violations, see United States v. Cotton, 535
U.S. 625 (2002), we held that, because the facts necessary to determine the

mandatory sentence were undisputed, overwhelming, and decided by the

jury, no Alleyne error occurred. Subsequently, in Munday and Thompson,


mandatory drug and alcohol assessment prior to sentencing, in violation of
statutory language, presented legality of sentence issue).

      In Commonwealth v. Williams, 787 A.2d 1085 (Pa.Super. 2001), a
panel of this Court did hold that a constitutional challenge to 42 Pa.C.S.
§ 9712, based on it violating the defendant’s jury trial rights, was a
discretionary sentencing claim. That decision is no longer valid in light of
decisions such as Newman. Of course, in Commonwealth v. Lawrence,
99 A.3d 116 (Pa.Super. 2014), this Court held that constitutional challenges
based on equal protection and ex post facto claims, relative to a mandatory
minimum statute, did not present non-waivable illegal sentencing questions.

      We add that our Supreme Court did grant allowance of appeal to
consider whether Alleyne claims were illegal sentencing questions.
Commonwealth v. Johnson, 93 A.3d 806 (Pa. 2014). Subsequently, the
Supreme Court dismissed that appeal as improvidently granted.
Commonwealth v. Johnson, 2014 WL 7335218 (filed Dec. 24, 2014).

                                        -7-
J-S12009-15



this Court concluded that an Alleyne claim was non-waivable and

meritorious where the jury did not decide the facts necessary to impose the

mandatory sentence.    In Munday, Thompson, and Watley, Alleyne had

been decided after the defendants were sentenced.

     Newman involved a case where the defendant’s trial, sentencing and

original appeal were decided prior to Alleyne.    However, shortly after the

original panel decision in Newman, the United States Supreme Court

handed down Alleyne, and the defendant successfully sought re-argument.

The Newman Court not only treated the Alleyne argument as an illegal

sentencing claim, but also reached an issue of severability that had not been

leveled below.   Like Munday, and unlike Watley, the jury’s verdict in

Newman did not reveal that it found the facts needed to prompt the

mandatory. As in Watley, the triggering facts for the mandatory sentence

related to whether a firearm was in close proximity to drugs.

     Although recognizing that an Alleyne issue could be considered under

a harmless error analysis, the Newman Court found that the failure of the

jury to expressly determine whether the gun in that case was in close

proximity to drugs precluded a harmless error finding.          The Newman

majority further declined to remand for the empaneling of a second

sentencing jury, finding that such a procedure would violate the separation

of powers doctrine.    In doing so, it ruled that the firearms mandatory




                                    -8-
J-S12009-15



statute, 42 Pa.C.S. § 9712.1, was unconstitutional in its entirety and not

merely the section governing a court’s burden of proof.

      In Valentine, supra, this Court expanded Newman to prevent the

Commonwealth from submitting to the jury facts not included as an element

of the offense but set forth in the mandatory sentencing statutes. There, in

a post-Alleyne case, the Commonwealth amended its criminal information

to include whether the defendant visibly possessed a gun and the offense

occurred in or near a place of public transportation. Without objection, the

jury was presented with specific jury interrogatories as to those facts. The

jury found each fact beyond a reasonable doubt. The Valentine Court ruled

that Newman rendered both mandatory sentencing statutes in question

therein, 42 Pa.C.S. § 9712 and 42 Pa.C.S. § 9713, unconstitutional in their

entirety. Subsequently, in Commonwealth v. Ferguson, 2015 Pa. Super. 1,

this Court reiterated that sentences pursuant to 42 Pa.C.S. § 9712 are

illegal. Accordingly, based on Newman, Valentine, and Ferguson, we

must vacate Appellant’s judgment of sentence.

      Judgment of sentence vacated.           Case remanded for resentencing.

Jurisdiction relinquished.

      Shogan, J. joins.

      Fitzgerald, J. concurs in the result.




                                      -9-
J-S12009-15



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/18/2015




                          - 10 -